

114 S2772 IS: To eliminate the requirement that veterans pay a copayment to the Department of Veterans Affairs to receive opioid antagonists or education on the use of opioid antagonists.
U.S. Senate
2016-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2772IN THE SENATE OF THE UNITED STATESApril 11, 2016Ms. Baldwin (for herself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo eliminate the requirement that veterans pay a copayment to the Department of Veterans Affairs to
			 receive opioid antagonists or education on the use of opioid antagonists.
	
		1.Elimination of copayment requirement for veterans receiving opioid antagonists or education on use
			 of opioid antagonists
 (a)Copayment for opioid antagonistsSection 1722A(a) of title 38, United States Code, is amended by adding at the end the following new paragraph:
				
 (4)Paragraph (1) does not apply to opioid antagonists furnished under this chapter to a veteran who is at high risk for overdose of a specific medication or substance in order to reverse the effect of such an overdose..
 (b)Copayment for education on use of opioid antagonistsSection 1710(g)(3) of such title is amended— (1)by striking with respect to home health services and inserting “with respect to the following:
					
 (A)Home health services; and (2)by adding at the end the following new subparagraph:
					
 (B)Education on the use of opioid antagonists to reverse the effects of overdoses of specific medications or substances..